Citation Nr: 1626584	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  02-06 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for left hip disability.

2. Entitlement to service connection for right shoulder disability.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. In an April 2002 rating decision, the RO denied a TDIU. In a March 2003 rating decision, the RO denied service connection for disabilities of the left hip and right shoulder.

In September 2003, the Board remanded the claim to the RO for the development of additional evidence. In a March 2007 decision, the Board denied service connection for disabilities of the left hip and right shoulder, and denied a TDIU. The Veteran appealed the March 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court). In May 2008, the Court granted a joint motion from VA and the Veteran (the parties) to vacate the March 2007 Board decision and remand the case to the Board for additional action. In November 2009, and again in February 2016, the Board remanded the case to the RO. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review of the issues of service connection for left hip and right shoulder disabilities. See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Intermittent left hip pain reported years after service, and left hip arthritis found many years after service, did not have onset during service, and were not caused or worsened by gait alterations or other effects of disorders of the left and right knees and left and right ankles.

2. Service-connected disabilities, including instability, of the left and right knees caused falls resulting in injuries of the right shoulder.


CONCLUSIONS OF LAW

1. Current left hip disability including arthritis was not incurred or aggravated in service, may not be presumed to be service connected, and is not proximately due to, the result of, or aggravated by service-connected disabilities. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2. Current right shoulder disability including arthritis is proximately due to or the result of service-connected disabilities of the left and right knees. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

VA provided the Veteran notice in letters issued in 2001 through 2009. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection, including service connection on a secondary basis. VA advised the Veteran what information was needed to substantiate a claim for a TDIU. VA also informed the Veteran how VA assigns disability ratings and effective dates.

The joint motion for remand that the Court granted in May 2008 instructed that VA provide the Veteran additional notice regarding the unavailability of records from the United States Social Security Administration (SSA). In the November 2009 remand, the Board instructed the RO to provide the Veteran additional notice regarding the unavailability of SSA records. The Board also instructed the RO to provide the Veteran a statement of the case (SOC) regarding claims for increased ratings for disabilities of the left and right knees and left and right ankles. In June 2014, the RO issued an SOC regarding the ratings for disabilities of the left and right knees and left and right ankles. In January 2015, the RO provided the Veteran additional notice regarding the unavailability of SSA records.

In the February 2016 remand, the Board instructed the RO to ask the Veteran to identify providers who treated his left hip and right shoulder disabilities and to obtain treatment records from providers the Veteran identified. The Board instructed the RO to provide the Veteran a VA medical examination with opinion as to the likely etiology of disorders of the left hip and right shoulder. In March 2016, the Veteran stated that all of his medical treatment has been at VA facilities. Also in March 2016, the Veteran had VA examinations with opinions as to the likely etiology of disorders of the left hip and right shoulder. The Board is satisfied that there has been substantial compliance with the remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claims file contains service treatment records, post-service treatment records, and the reports of VA examinations. The examination reports contain relevant findings and sufficient information to allow a decision on the issues that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Left Hip

The Veteran essentially contends that he has left hip problems that developed as a result of, or are worsened by, his service-connected disabilities, which include disabilities of the left and right knees and left and right ankles. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the 

determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

During the Veteran's service he had treatment, including two surgeries, for left knee disorders. The Veteran reported weakness and instability of that knee, particularly on stairs. In February 1974, private orthopedic surgeon C. V. B., M.D., noted that the Veteran favored his left lower extremity when walking. His service medical records are silent for complaints or problems involving his left hip. There is no evidence that he had left hip arthritis during the year following service.

The RO established service connection for the Veteran's left knee disability, effective from his separation from service. He also has service-connected disabilities of the right knee and left and right ankles.

In VA treatment in June 1979, a clinician prescribed a brace for the Veteran's left knee. On VA examination in August 1981, the Veteran indicated that he still had to wear a brace regularly to keep his left knee stable.

On VA examination in May 1983, the Veteran reported that his left knee had pain and weakness, gave out and buckled going up stairs, and sometimes made him unable to walk. The examining orthopedist observed that the Veteran wore a left knee brace and walked with a marked left leg limp.

On VA examination in May 1985, the Veteran reported ongoing left knee pain and instability. He also reported pain in his left hip and leg. He wore a left knee brace. The examiner found evidence of instability of the knee. In VA treatment of the Veteran in December 1985 through June 1986, clinicians found left knee instability.

On VA examination in August 1986, the Veteran reported constant left knee pain and intermittent flare-ups of more severe pain. He indicated that some days the knee pain made him unable to walk. The examiner stated that his left knee required a brace.
In August 1988, the Veteran was admitted to a VA facility and underwent another left knee surgery, a valgus osteotomy. After the surgery the knee was in a cast and the Veteran used crutches. In treatment in April 1989, he reported ongoing left knee pain.

On VA examination in December 1992, the examiner found evidence of instability in both knees.

On VA examination in March 1996, the Veteran reported that, as a result of his left knee disorder, he had a tendency to fall. The examiner found evidence of left knee instability.

In VA treatment in November 1999, the Veteran reported knee and hip pain. In June 2000, he stated that his left knee locked and gave way. He wore a left knee brace.

On VA examination in April 2001, the Veteran stated that his left and right knees sometimes gave out. He wore a left knee brace, and indicated that he sometimes used a cane or crutches. In VA treatment in July 2001, left hip x-rays showed no bony or soft tissue abnormalities. In August 2001, a treating clinician found limitation of motion of his knees, and indicated that this affected his ambulation. In September 2001, the Veteran wore bilateral knee braces. In a September 2001 statement, he wrote that pain was developing in his left hip as a result of his left knee problems.

In VA treatment in January and February 2002, the Veteran used a cane when walking. Clinicians observed that his gait was slightly antalgic in January and antalgic in February. In February, the Veteran also reported hip pain.

In May 2002, the Veteran sought service connection for left hip disability secondary to left knee disability.

In VA treatment in October 2002, the Veteran reported ongoing bilateral knee pain. X-rays of both of his hips showed no significant osseous, articular, or soft tissue abnormalities. A treating physician expressed the opinion that he needed total knee arthroplasty in both knees.

On VA examination in April 2003, the Veteran reported that severe pain in both knees and both ankles limited his ability to walk. He also reported hip pain.

In a May 2003 statement, the Veteran reported that his left knee disability affected the way he walked, which in turn affected his left hip, which had become painful.

On VA examination in September 2006, the Veteran reported pain and lack of endurance in both knees and both ankles. He indicated that he used a cane with walking. The examiner observed that the Veteran walked with an antalgic gait, using a cane on the left side and favoring the right ankle.

The Veteran had surgical replacement of his right knee with a prosthetic joint in June 2008, and of his left knee in April 2009. In VA treatment in November 2009, the treating clinician observed that he walked with a very antalgic gait and used a cane for support. In June 2010, he had additional surgery to address problems with the left knee replacement. Physical therapy following the 2010 surgery addressed the left knee and also addressed pain and weakness in the left and right hips. In March and June 2011, he reported knee, hip, and shoulder pain. Later in 2011 and in 2012, he reported ongoing knee pain.

In VA treatment in February and March 2015, the Veteran reported problems with his right knee and right hip. He related weakness, gait dysfunction, and frequent falls. In April 2015, he reported ongoing knee and hip pain. A clinician observed that he had an abnormal gait.

In March 2016, a VA physician reviewed the Veteran's medical records and examined the Veteran. The Veteran stated that his left knee disability impaired his balance and caused him difficulty with walking. He reported having intermittent left hip pain, which he asserted was caused by his knee problems. The examiner found limitation of motion of the left hip and evidence of pain on motion. The examiner noted x-ray evidence of degenerative arthritis of the left hip. The examiner expressed the opinion that it is less likely than not that the Veteran's left hip disability was caused or aggravated by his left knee disability. He explained that knee problems generally do not affect hip condition and function, unless there is a leg length discrepancy considerably greater than has been found in the Veteran's case.

The Veteran has not contended, and evidence from his service era does not suggest, that he had any injury, symptoms, or problems involving his left hip during service or the year following his service. Therefore, the preponderance of the evidence is against service incurrence for left hip pain reported years after service and left hip arthritis found many years after service; and there is no basis to presume service connection for the left hip arthritis.

The Veteran contends that his service-connected knee and ankle disabilities, especially his left knee disability, change the way he walks and thereby led to or worsened pain and arthritis in his left hip. The medical records show a long history of serious problems with his left knee, and a history of problems with his right knee and left and right ankles. Those records reflect that the knee and ankle problems at least intermittently have affected his gait. The records also contain reports over the years of intermittent pain in the left, right, or both hips. There is evidence, then, that knee and ankle problems and resulting gait alterations were followed by left hip pain and arthritis. However, the VA physician who examined him in March 2016 opined against service-connected disability having caused or aggravated his current left hip problems. The Veteran's accounts help to show that his left knee disability affects the way he walks and that left hip and arthritis subsequently developed. He does not have medical training, however, so his contention is not medical evidence that his service-connected disabilities caused or aggravated his left hip arthritis. On questions of medical causation and aggravation, medical opinion carries greater persuasive weight than opinion from a lay person. As there is medical evidence against, and only lay evidence for, the Veteran's knee and ankle disorders having caused or aggravated his left hip disability, the Board finds that greater persuasive weight of the evidence is against such causation or aggravation. The Board thus denies service connection on direct, presumptive, and secondary bases.

Right Shoulder

The Veteran contends that his service-connected knee and ankle disabilities, especially the knee disabilities, cause him to fall, and that he injured his right shoulder in those falls.

The Veteran's service medical records do not reflect any complaints involving his right shoulder. There is no indication that arthritis became manifest in his right shoulder during the year following his separation from service.

On VA examination in July 1979, the Veteran reported that his left knee gave out when he went up or down stairs. On VA examination in May 1983, he stated that his left knee gave out or buckled going up stairs.

On VA examination in May 1985, the Veteran reported ongoing left knee pain and instability. He also reported pain in his right shoulder from a fall. He wore a left knee brace. The examiner found evidence of instability of the knee. In VA treatment of the Veteran in December 1985, x-rays of his right shoulder showed slight irregularity and sclerotic changes, without evidence of fracture or dislocation. Treating clinicians noted ongoing left knee instability in December 1985 and June 1986.

In August 1988, the Veteran underwent another left knee surgery, a valgus osteotomy. In April 1989, he reported ongoing left knee pain and frequent falls on stairs.

On VA examination in December 1992, the examiner found evidence of instability in both of the Veteran's knees. On VA examination in March 1996, the Veteran stated that his left knee disorder tended to make him fall. The examiner found evidence of instability of his left knee.

In VA treatment in June 2000, the Veteran reported that his left knee was locking and giving way. The examiner observed that he wore a brace on his left knee. On VA examination in April 2001, the Veteran wore a left knee brace. He indicated that he sometimes used a cane or crutches. He stated that his left and right knees sometimes gave out. In VA treatment in July 2001, x-rays of his right shoulder showed mild acromioclavicular (AC) joint degenerative disease. In August 2001, a clinician noted that the range of motion of his knees was limited and that this affected his ambulation. In September 2001, the Veteran wore bilateral knee braces. In a September 2001 statement, he wrote that, in 1999, his right knee gave out on stairs, and he fell and injured his right shoulder.

In VA treatment in January and February 2002, the Veteran used a cane when walking. Clinicians observed a slightly antalgic gait in January and an antalgic gait in February. In February, the Veteran also reported right shoulder pain. In May 2002, he sought service connection for right shoulder disability secondary to left knee disability. In a May 2003 statement, he reported that his left knee gave out and caused him to be off balance, and that as a result he fell, and landed on and injured his right shoulder.

On VA examination in September 2006, the Veteran reported pain and lack of endurance in both knees and both ankles. He indicated that he used a cane with walking.

The Veteran had surgical replacement of his right knee with a prosthetic joint in June 2008. After the surgery he used a walker and later a cane. In VA treatment in July through September 2008, he reported bilateral shoulder pain. He attributed his shoulder pain partly to the use of the walker and cane, and also to injuries of his shoulders in falls that occurred before the knee surgery. A treating clinician observed evidence of pain in both shoulders with certain maneuvers. Bilateral shoulder x-rays showed minimal glenohumeral joint arthritis and a small amount of AC joint degenerative changes, with no evidence of fractures or dislocation. The clinician added physical therapy for the shoulder to ongoing physical therapy for the knees.

The Veteran had surgical replacement of his left knee with a prosthetic joint in April 2009. On VA examination in July 2009, he was still in recuperation from the April surgery. He had pain with standing and walking, and he used a cane for support.

In VA treatment in September 2010, the Veteran reported having fallen and injured his right shoulder a few years earlier, as a result of balance problems due to knee problems. In February and March 2011, he related that a few years earlier he fell onto his outstretched right arm and experienced right shoulder pain. In March and June 2011, he reported knee, hip, and shoulder pain. In September 2012, he reported pain in both knees and both shoulders.

In VA treatment in February and March 2015, it was noted that the Veteran had gait dysfunction, frequent falls, and weakness. In April 2015, he reported ongoing knee and hip pain. A clinician noted that he had an abnormal gait.

On VA examination in March 2016, the Veteran reported that his knee disabilities caused imbalance and numerous falls over the years. He stated that in a 2007 fall he injured his right shoulder. The examiner found evidence of arthritis of the right shoulder. The examiner expressed the opinion that it is less likely than not that the right shoulder disability was caused or aggravated by his service-connected left knee disability. He noted that there is no record of treatment of the shoulder at the time of a fall.

Over the years the Veteran has often reported that his disabled knees impair balance, give way, and buckle, resulting in falls. Clinicians have repeatedly found instability in his knees and noted the need for and use of braces, canes, and crutches. The evidence is sufficiently consistent and cumulative to show that the service-connected disorders of his left and right knees have caused him to fall on multiple occasions.

The 2016 VA examiner found that there is no record of treatment of the Veteran's right shoulder around the time of a fall. Records of VA examination and treatment in 1985, however, reflect that he reported both left knee instability and right shoulder pain following a fall. Around that time, VA clinicians noted evidence of instability of his left knee, and x-rays of his right shoulder showed slight changes. Thus, there are medical records noting knee instability, a fall followed by right shoulder pain, and some irregularities in the shoulder on x-ray. In later years, the Veteran again reported right shoulder pain following falls that he attributed to knee problems. Later x-rays showed mild arthritis in the right shoulder. Thus, some medical records from 1985 forward support the Veteran's claim that his knee problems have caused falls that resulted in right shoulder injuries. That support at least balances the 2016 examiner's opinion against the likelihood of that etiology. Resolving reasonable doubt in the Veteran's favor, the Board grants service connection for right shoulder disability, including arthritis, as secondary to falls caused by left and right knee disabilities.


ORDER

Entitlement to service connection for left hip disability is denied.

Entitlement to service connection for right shoulder disability is granted.


REMAND

The Veteran contends that his service-connected disabilities make him unable to work. The RO established service connection for disabilities of the left and right knee and left and right ankles. In the present decision, the Board grants service connection for right shoulder disability.

In February 2002 and September 2006, VA examiners opined that the Veteran's service-connected knee and ankle disabilities would preclude nonsedentary employment but would not preclude sedentary employment. In a April 2013 VA occupational therapy consultation, the consultant found that the Veteran's capacity was limited to sedentary and light work, and that, to return to work, he would need an exercise program to increase conditioning. The Board is remanding the TDIU issue for a new examination to determine the current effects of his disabilities of the left and right knees, left and right ankles, and right shoulder on his capacity to secure and follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1. Schedule for the Veteran an orthopedic examination to determine the current manifestations and severity of his service-connected disabilities of the left and right knees, left and right ankles, and right shoulder, and the current effects of those disabilities on his capacity for substantially gainful employment.

Ask the examiner to report on the current manifestations and severity of the disabilities of each of those five joints. Ask the examiner to consider the effects of the disability in each of those joints, and the combined effects of those disabilities, and to express opinion as to whether it is at least as likely as not that the combined effects of those disabilities make him unable to secure or follow a substantially gainful occupation. Ask the examiner to provide a clear and thorough explanation for the conclusions reached.

2. Thereafter, review the expanded record and assign a disability rating for the service-connected right shoulder disability.

3. Thereafter, readjudicate the claim for a TDIU. If a TDIU remains denied, issue the Veteran and his representative a supplemental statement of the case, and afford them a reasonable opportunity to respond. Thereafter, return the case to the Board for review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


